DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The request filed on 20 September 2021 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/880,804 is acceptable, and a RCE has been established.  An action on the RCE follows.

Applicant’s response filed on 20 September 2021 is acknowledged and entered.  
Currently, claims 1-20 are pending, and claims 1 and 3-8 are under consideration. Claims 2 and 9-20 remain withdrawn from further consideration as being drawn to a non-elected invention/species. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 9/22/2021 and 10/12/2021 are acknowledged and have been considered.  A signed copy is attached hereto.

Claims
Claims 7 and 8 are objected to for the following informalities, appropriate correction is required:
Claim 7 recites “formulated in a pharmaceutically acceptable carrier”; the following is suggested: “formulated in a pharmaceutical composition comprising a pharmaceutically acceptable carrier”.
Claim 8 recites “wherein the pharmaceutically acceptable carrier is formulated for inhalation, …”; the following is suggested: “wherein the pharmaceutical composition is formulated for inhalation, …”.

Rejections under 35 U.S.C. §112:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
 Claims 1 and 3-8 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a soluble ACE2-Fc fusion protein comprising the amino acid sequence of SEQ ID NO:7 (elected species), does not reasonably provide enablement for a soluble ACE2-Fc fusion protein having an amino acid sequence at least 85% or 95% identical to SEQ ID NO:7.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims, for the reasons of record set forth in the last Office Action mailed on 3/22/2021, at pages 3-4.
Applicants argument filed on 20 September 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 4-5 of the response, the applicant argues that the present claims require 85% identity to SEQ ID NO:7 or SEQ ID NO:8, and there is sufficient disclosure in the specification to make the claimed variants (see paragraphs [0037], [0038] and [0041]), which described the regions of the ACE2 and Ig portions that could be altered without affecting substrate recognition, and teaches that ACE2 sequence from mouse, bovine, rat, chimpanzee, cat and S. cerevisiae can be used, thus, when the human ACE2 portion in SEQ ID NO:7 (amino acids 1-776) is replaced with ACE2 sequence from mouse, bovine, rat, chimpanzee, cat, and S. cerevisiae, it would lead to the variability recited in claim 1; and that the specification also teaches mutations of ACE2 but cautions that modified forms must preserve at least three domains known to interact with the SARS-CoV Spike glycoprotein; that similarly, with regards to the Ig portion of SEQ ID NO:7, the specification teaches that all known IgG and IgA sequences from human or other mammals are suitable; and that these teachings in the specification, combined with the high level of skill in the art, would enable a skilled artisan to make and use a ACE2-Fc hybrid construct having an amino acid sequence at least 85% identical to SEQ ID NO:7 or SEQ ID NO:8. 
This argument is not persuasive because while a skilled artisan is able to make 85% or 95% sequence variants of SEQ ID NO:7 or 8 based on the given sequences, the issue is that the claims, as written, encompass the % variant that are inactive or do not possess the functional activity of the fusion protein of SEQ ID NO:7, as there is no functional limitation associated with the claimed variants, and the present specification does not teach one skilled in the art how to use an inactive fusion protein of SEQ ID NO:7.  Therefore, undue experimentation would be required of the skilled artisan to use the invention commensurate in scope with the claims.  Further, it is unclear what the three domains known to interact with the SARS-CoV Spike glycoprotein are, which is also not required for the claimed construct.   

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Note, in response to the sequence issue raised in the last Office Action, applicant indicates, on pages 5-6 of the response filed on 9/20/2021, that while the pending claims of this application does not explicitly recite which residues of SEQ ID NO:7 represent the ACE2 portion and the IgA Fc portion respectively, the sequence listing clarifies that residues 1-776 of SEQ ID NO:7 represent ACE2 portion of the fusion polypeptide and residues 777-865 represent IgA Fc portion of the fusion polypeptide in the sequence listing, according to the sequence listing; accordingly, the OA's assumption that the ACE2-Fc fusion protein of SEQ ID NO:7 comprises a soluble ACE2 portion (amino acids 1-615) and an IgA portion (amino acids 616-865) is incorrect.
This does not clarify the issue because the sequence issue was raised in view of the sequence listing, i.e., the sequence listing itself is in question.  Such a question is based on the sequence search results conducted in the Patent Office, which reveal that residues 616-865 of SEQ ID NO:7 represent a part of an human IgA constant region.  Therefore, the (previous) sequence listing seemed in error.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 1 and 3-8 remain rejected under 35 U.S.C. 103 as being unpatentable over Kruse R.L. (F1000Research 2020, 9:72, first published: 31 Jan 2020), and Levin et al. (Trends Biotechnol. 2015 Jan;33(1):27-34), and further in view of UniProtKB - Q9BYF1 (accession number, ACE2_HUMAN, 8/2/2005), and Baliga et al. (WO 2020/086745 A1, 4/30/2020, with an effective filing date of 10/23/2018), for the reasons of record set forth in the last Office Action mailed on 3/22/2021, at pages 5-8.
Applicants argument filed on 20 September 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 7 of the response, the applicant argues that the OA does not explain why the ordinary artisan would take only amino acids 1-17 from the 805 amino acid polypeptide disclosed in Q9BYF 1; that with regards to the combination with Baliga, the OA does not explain why the ordinary artisan would excise amino acids 1-103 and take only amino acids 104- 353 (recited in SEQ ID NO:24 of Baliga) to combine with Kruse and Q9BYF rather than taking the whole sequence; and that there is no motivation for a skilled artisan to take parts of three different polypeptide sequences from three disparate sources and combine them to arrive at the presently claims SEQ ID NO:7, and the OA has failed to show why a skilled artisan would have been motivated to combine parts of the amino acid sequences recited in Kruse, Q9BYF1, and Baliga to arrive at the instant SEQ ID NO:7. 
This argument is not persuasive for the reasons of record.  As discussed in the last Office Action, amino acids 1-17 of Q9BYF1 represent the sequence of the signal peptide of ACE2, which is not present in the mature polypeptide, but is necessary for protein secretion in recombinant protein production, such is well known and well-established in the field.  With respect to the argument that why the ordinary artisan would excise amino acids 1-103 and take only amino acids 104- 353 (recited in SEQ ID NO:24 of Baliga) to combine with Kruse and Q9BYF rather than taking the whole sequence, amino acids 104-353 of Baliga’s SEQ ID NO:24 represent the constant region or Fc of the IgA; and when making an Fc fusion protein (not an antibody), only the constant region or Fc of an Ig is used, which, again, is well known, well-established, and routinely practiced in the field.  Further, with respect to the argument that there is no motivation for a skilled artisan to take parts of three different polypeptide sequences from three disparate sources and combine them to arrive at the presently claims SEQ ID NO:7, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, making a fusion protein, by its very definition, is to join two or more different peptides or polypeptides encoded by separate genes, producing a single polypeptide, which often comprises a protein of interest, a linker (optional), and another protein that provides another salutary property.  For example, typically, in a receptor-Fc fusion protein, a receptor targeting a ligand of interest is fused to an Fc, wherein the Fc portion of an IgG molecule gives the receptor an antibody-like half-life (extended half-life) and/or opsonization properties.  Therefore, clearly, when making a fusion protein, different peptides or polypeptides are needed and combined.  Depending on the fusion protein of interest, frequently, a skilled artisan would be motivated and would need to take parts of different polypeptide sequences from disparate sources known in the art and combine them in order to make the fusion protein, because of the nature of a fusion protein (join unrelated peptides or polypeptides).  

Conclusion:
No claim is allowed.


Advisory Information:	
		All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
10/18/21